Case: 19-11061    Date Filed: 09/17/2020   Page: 1 of 8



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11061
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:16-cv-81477-KAM


JAMES BEEKMAN,

                                                             Plaintiff-Appellant,

                                    versus


FEDERAL HOME LOAN MORTGAGE CORPORATION,

                                                            Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 17, 2020)

Before BRANCH, GRANT, and FAY, Circuit Judges.

PER CURIAM:
                Case: 19-11061       Date Filed: 09/17/2020      Page: 2 of 8



       James Beekman, pro se, appeals the district court’s dismissal of his amended

complaint against Federal Home Loan Mortgage Corporation and others. We

affirm.

                                              I.

       Beekman, through counsel, filed a complaint in state court against Federal

Home Loan Mortgage Corporation (Freddie Mac) and “all of its agents, multiple

parties, representatives, hires and servicers.” 1 Beekman claimed that Freddie Mac

and its agents failed “to honor its fiduciary, moral and contractual obligations” by

wrongfully foreclosing on two of his properties, evicting him, and eluding or

refusing to settle other civil actions brought by Beekman. He asserted that Freddie

Mac had committed (1) violations of the Federal Home Loan Mortgage

Corporation Act, (2) fraudulent misrepresentation, (3) fraud, (4) intentional

infliction of emotional distress, and (5) violations of the federal Racketeer

Influenced and Corrupt Organizations statute, 18 U.S.C. § 1962. Although

Beekman’s complaint was difficult to follow, it appeared that the gist of his

grievance was that Freddie Mac had wrongfully refused to grant him a mortgage

modification or settle the foreclosure actions. It also appeared that the state trial




1
 Freddie Mac was the only defendant listed in the case caption, but Beekman named more than
30 other defendants in the body of his complaint. Beekman had not yet served any of the other
defendants when the district court granted Freddie Mac’s motion to dismiss, and Beekman and
Freddie Mac are the only parties to this appeal.
                                              2
               Case: 19-11061     Date Filed: 09/17/2020   Page: 3 of 8



court had found in Beekman’s favor on this issue in one of the foreclosure actions,

but was overturned on appeal.

      Freddie Mac removed Beekman’s complaint to federal court and filed a

motion to dismiss the complaint for failure to state a claim. The district court

granted the motion, describing the complaint as an “essentially incomprehensible”

68-page “collection of statutes, website clippings, news stories summaries, and an

occasional factual allegation.” The court dismissed Beekman’s claim under the

Federal Home Loan Mortgage Corporation Act with prejudice, explaining that

Beekman could not state a claim against Freddie Mac under the Act—which was

Freddie Mac’s chartering statute—because the Act’s prohibition of the

unauthorized use of the term “Federal Home Loan Mortgage Corporation” or its

component terms obviously did not apply to Freddie Mac. The district court gave

Beekman leave to file an amended complaint that complied with Rule 8’s direction

to make a “short and plain statement” of his remaining claims, supported by

sufficient factual allegations to give Freddie Mac fair notice of the nature of his

claims and the factual bases for them.

      Beekman, still proceeding through counsel, filed an amended complaint that

deleted or rearranged a few paragraphs and added claims for unjust enrichment,

violations of the Fair Debt Collection Practices Act, and violations of Florida’s




                                           3
               Case: 19-11061     Date Filed: 09/17/2020    Page: 4 of 8



Deceptive and Unfair Trade Practices Act, but was otherwise nearly identical to his

initial complaint.

      Freddie Mac renewed its motion to dismiss, arguing that the amended

complaint failed to state any viable claim for relief and failed to comply with Rule

8(a). The district court granted the motion and dismissed the claims against

Freddie Mac with prejudice. The court stated that the amended complaint was “a

rambling series of incomprehensible allegations” that violated Rule 8(a) by failing

to provide a short and plain statement of the claims, and from which the court was

unable to discern sufficient factual allegations to permit an inference of Freddie

Mac’s liability under any of the stated causes of action. Beekman filed a motion to

vacate the dismissal, which the district court denied. Beekman now appeals.

                                          II.

      On appeal, Beekman contends that the district court’s dismissal of his

amended complaint violated his constitutional rights to due process and access to

the courts. His argument seems to be that the district court should have treated him

as a pro se litigant by liberally construing his pleadings and overlooking his

ignorance of technical pleading requirements, and that the dismissal was “arbitrary

and capricious” and lacked “substantive reasoning.” We disagree.

      As an initial matter, while it is true that we hold pro se pleadings to a less

stringent standard than those drafted by attorneys and will liberally construe them,


                                           4
                Case: 19-11061    Date Filed: 09/17/2020     Page: 5 of 8



see Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011), Beekman was not

acting pro se in the district court. All of his pleadings in the district court were

filed and signed by an attorney, Thomas Neusom. Moreover, all litigants in federal

court—whether proceeding pro se or with the assistance of counsel—are required

to comply with the applicable procedural rules. See McNeil v. United States, 508
U.S. 106, 113 (1993); Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that to state a

claim for relief, a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Rule 10(b) further requires that the

plaintiff “state its claims or defenses in numbered paragraphs, each limited as far

as practicable to a single set of circumstances.” The purpose of these rules is “to

require the pleader to present his claims discretely and succinctly, so that,” among

other things, “his adversary can discern what he is claiming and frame a responsive

pleading” and “the court can determine which facts support which claims and

whether the plaintiff has stated any claims upon which relief can be granted.”

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015)

(citation omitted). While detailed factual allegations are not required to survive a

motion to dismiss, “Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket

assertion, of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

& n.3 (2007).


                                           5
                Case: 19-11061        Date Filed: 09/17/2020      Page: 6 of 8



       Should a plaintiff fail to comply with the federal pleading rules, the district

court may dismiss the complaint based on its inherent authority to control its

docket and ensure the prompt and efficient resolution of lawsuits. See Weiland,
792 F.3d at 1320. We review such a dismissal for an abuse of discretion. Id.

       Beekman’s pleadings did not comply with Rule 8(a)’s directive to provide a

“short and plain statement” of his claims showing that he was entitled to relief.

Instead, each of his complaints consisted of more than 200 paragraphs of vague

and rambling allegations of widespread fraud, forgery, misrepresentation, and

misconduct in litigation by some or all of the defendants, punctuated with long

excerpts from various statues and Freddie Mac’s website, a discussion of an

unrelated RICO action, and the recitation of general legal standards.2 The upshot

of Beekman’s mostly incoherent allegations appeared to be that Freddie Mac

wrongfully foreclosed on Beekman’s properties and wrongfully avoided liability

for its misdeeds in state court. As Freddie Mac pointed out in its motions to

dismiss, any of Beekman’s claims seeking to overturn the foreclosure judgments,

or to relitigate other claims or issues previously decided in state court, were subject

to dismissal. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,


2
   We have often referred to pleadings that violate Rule 8 by, as here, making “conclusory,
vague, and immaterial” allegations that are “not obviously connected to any particular cause of
action” or by “asserting multiple claims against multiple defendants without specifying which of
the defendants are responsible for which acts or omissions, or which of the defendants the claim
is brought against,” as “shotgun” pleadings. Weiland v. Palm Beach Cty. Sheriff’s Office, 792
F.3d 1313, 1322–23 (11th Cir. 2015).
                                               6
               Case: 19-11061     Date Filed: 09/17/2020   Page: 7 of 8



476, 482 n.16 (1983) (federal district courts have no authority to review state court

judgments); Brown v. R.J. Reynolds Tobacco Co., 611 F.3d 1324, 1331–32 (11th

Cir. 2010) (explaining the application of Florida’s claim-preclusion and issue-

preclusion rules in federal courts).

      Rather than assume that the defendant’s interpretation of Beekman’s claims

was correct, however, the district court advised Beekman that it was unable to

determine the nature of his claims from his complaint, explained the requirements

of Rule 8, and gave him an opportunity to remedy the deficiencies in his pleading.

The district court’s order (and Freddie Mac’s motion to dismiss) gave Beekman

“fair notice of the defects” in his complaint and “a meaningful opportunity to fix

them.” Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1358 (11th Cir. 2018). After

a plaintiff represented by counsel has been given one such opportunity, the district

court may “dismiss with prejudice if the party has still neither filed a compliant

pleading nor asked for leave to amend.” Vibe Micro, Inc. v. Shabanets, 878 F.3d
1291, 1296 (11th Cir. 2018).

      Here, Beekman did neither. He never sought leave to amend, and although

he filed an amended complaint after the district court dismissed his first pleading

without prejudice, he made no real effort to remedy the defects that had been

pointed out to him by both the district court and the defendant. Accordingly, the




                                          7
              Case: 19-11061     Date Filed: 09/17/2020   Page: 8 of 8



district court did not abuse its discretion in dismissing the amended complaint with

prejudice. See Jackson, 898 F.3d at 1358. We therefore affirm.

      AFFIRMED.




                                         8